Citation Nr: 1509209	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  07-24 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1998 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In May 2010, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the VA RO in Winston-Salem, North Carolina.  A transcript of that hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In December 2012, the Board remanded the Veteran's claim of entitlement to service connection for headaches, to include as secondary to her service-connected seizure disorder.  In March 2013, a VA examiner opined that the Veteran's headaches were not caused by or a result of a seizure disorder.  However, the examiner did not address whether the Veteran's headaches were aggravated by her service-connected seizure disorder.  In addition, the VA examiner found that the Veteran's headaches appeared to most likely be related to degenerative changes of the cervical spine and tension headaches.  Because the RO granted service connection for degenerative disc disease of the thoracolumbar spine in April 2013, the Board remanded the Veteran's claim in August 2013 for an addendum opinion.  

In October 2013, a VA physician's assistant found the Veteran's headaches were at least as likely as not proximately due to or a result of a service-connected condition.  The VA physician's assistant explained that cervical neck spasm was a common etiology for headaches and was a clinically well-recognized cause for headaches.  Because the Veteran was not service-connected for a cervical spine disability, however, the RO requested clarification of the opinion.  As a result, the same VA physician's assistant reported that the Veteran's headaches were likely due to a cervical spine condition as cervical disease was a very common clinical etiology for headaches.  In November 2013, the RO requested that the VA physician's assistant provide an addendum opinion with respect to whether the Veteran's headaches were aggravated by a service-connected condition.  The VA physician's assistant reported that the Veteran was unable to provide a baseline of aggravation but stated that her headaches greatly increased after her cervical spine diagnosis.  As such, the VA physician's assistant opined that the Veteran's headaches were at least as likely as not aggravated by a service-connected condition.

Upon review, the Board finds the multiple opinions provided by the VA physician's assistant inadequate for purposes of determining service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA physician's assistant repeatedly based the positive opinions on a nonservice-connected condition and did not address whether the Veteran's headaches were related to or aggravated by any of her service-connected disabilities.  Therefore, the Board finds an additional examination and opinion are necessary to address whether the Veteran's current headaches are secondary to a service-connected disability.  See 38 C.F.R. §§ 3.159(c)(4), 3.312 (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, as it appears the Veteran receives treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from August 2006 to the present for the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from August 2006 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and her representative should be so notified in writing.

2. Schedule the Veteran for a VA examination with a VA physician other than the physician's assistant who provided the October and November 2013 opinions.  After a review of the evidence and with consideration of the Veteran's lay statements, the physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current headaches were caused or aggravated by a service-connected disability.  The physician should note that the Veteran is only service-connected for right knee strain, seizure disorder, degenerative disc disease of the thoracolumbar spine, and right wrist De Quervain's tenosynovitis.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the physician is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. After completing the above development, re-adjudicate the claim of entitlement to service connection for headaches, to include as secondary to service-connected disability.  If the benefit sought on appeal remains denied, provide the Veteran and her representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




